Mr. Justice Brown, dissenting. I think this judgment should be reversed and the cause remanded. I think that the evidence offered by the defendant company for the purpose of showing that it did not own or control or even give permission for the use on its tracks of the tricycle which did the .damage, and that Tollinger was not acting within the scope of his employment for the railroad company at the time the accident happened, but was off duty, was admissible under the pleadings as they stood, and ought not to have been excluded. If the court below was right in excluding it, however, then I believe that it was an abuse of discretion to refuse permission to file the additional plea which appellant desired to file on the trial. There is nothing to say against the justice and expediency of the rule often announced by the Supreme Court, that where the general issue only is pleaded and neither plaintiff nor defendant introduces or offers any evidence on the subject of the defendant’s being the owner and operator of a railroad or train or other agency which does damage, such ownership and operation will be considered as impliedly conceded by the pleadings; but this is a very different thing from saying that evidence should be excluded offered by the defendant under the general issue, to the effect that the defendant had nothing to do with the agency or agent doing the damage because neither the owner of the one nor the employer of the other at the time the accident happened. This court in Chicago Union Traction Co. v. Lundahl, 117 Ill. App. 220, speaking through the present writer, alluded to this difference, and through Mr. Justice Baker the Branch Appellate Court did the same in Smith v. Devlin; 127 Ill. App. 492; so also did the Appellate Court for the Third District in Cincinnati, H. & D. R. Co. v. Goodson, 101 Ill. App. 123. In the case at bar the plaintiff said, in his declaration, that the defendant permitted its agent and employee to drive a railroad velocipede over its tracks into his carriage and injured him. I hardly see how the defendant could more specifically deny it than to say it was not guilty. Having said that, I think it ought to be allowed to show, if it could, that it had nothing to do, at the time of the accident, with the man or velocipede that plaintiff proved ran into him, A railroad velocipede is not like the rolling stock of a ' railroad and the road itself, in the necessary possession and control of the person or corporation operating the road. It was not “inducement,” but the material gist of the declaration that Tollinger was the agent of .the defendant and allowed by it to use its tracks on a velocipede. There was no allegation of the ownership of the machine, hut the evidence of ownership was material on the question of permission. If the defendant had proceeded to attempt only to show that the accident never took place, or that the plaintiff was contributorily negligent, and offered no evidence as to the ownership or permission to use the velocipede, or as to the agency or employment of the defendant, perhaps e.ven if it had attempted to deny the ownership of the railroad, a similar case would have been presented to those relied on by the appellee; McNulta v. Lockridge, 137 Ill. 270, and Chicago Union Traction Co. v. Jerka, 227 Ill. 95, for example. I do not think the present case is similar to or controlled by them. Of course the question of whether it was an abuse of discretion, under the circumstances, to deny the defendant an opportunity of filing a special plea, is one on which opinions may very widely differ, but it seems to me that it was.